                                              Case 19-50129                Doc 12        Filed 03/13/19    Page 1 of 10
                                                              UNITED STATES BANKRUPTCY COURT
                                                             MIDDLE DISTRICT OF NORTH CAROLINA


     Fill in this information to identify your case:

                            BRADLEY                       KINTA               BOYD                               ? Check if this is an
     Debtor 1:
                                 First Name                  Middle Name     Last Name                           amended plan, and list
                             NINA                         RENAE                BOYD                              below the sections of
     Debtor 2:                                                                                                   the plan that have
     (Spouse, if filing)         First Name                  Middle Name     Last Name
                              19-50129
     Case number:
     (If known)

     SS# Debtor 1: XXX – XX – 9183

     SS# Debtor 2: XXX – XX – 2016




                                                                            CHAPTER 13 PLAN

  Section 1:                Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

                     A limit on the amount of a secured claim, set out in Section 4, which may result in
          1.1                                                                                               ? Included        ? Not included
                     a partial payment or no payment at all to the secured creditor.
                     Avoidance of a judicial lien or nonpossessory, nonpurchase money security
          1.2                                                                                                                   Not included
                     interest will be done by separate motion or adversary proceeding.
          1.3        Nonstandard provisions set out in Section 9.                                            ? Included       ? Not included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:
              ? 36 months

              ? 60 months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $0.00            .



Section 2:                 Payments.

2.1 The Debtor will make payments to the Trustee as follows:

       1550.00                                                  60
APPENDIX D                                                                          Chapter 13 Plan                                        Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                             Case 19-50129                Doc 12       Filed 03/13/19     Page 2 of 10

       $                                  per month for                   month(s)
       $                                  per month for                   month(s)
       Additional payments

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than        60
months of payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as        specified in this
plan.



 Section 3:              Fees and Priority Claims.

3.1 Attorney fees.

       ?    The Attorney for the Debtor will be paid the presumptive base fee of $ 4500.00         . The Attorney has received
            $ 500.00           from the Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are
       available.

       ? The Attorney for the Debtor will be paid a reduced fee of $              . The Attorney has received $                     from the
       Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

       ?      The Attorney for the Debtor will file an application for approval of a fee in lieu of the presumptive base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and
expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

       a.     ? None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.

       b.     ? The name and address of the holder of any DSO as defined in 11 U.S.C. § 101(14A) is as follows:

                             Name of DSO Claimant                                                 Address, City & State


       c.     All post-petition DSO amounts will be paid directly by the Debtor to the holder of the claim and not by the Trustee.
       d.     Arrearages owed to DSO claimants under 11 U.S.C. § 507(a)(1)(A) not presently paid through wage garnishment will be paid by the
              Trustee as follows:

             Name of DSO Claimant                                    Estimated Arrearage Claim                   Monthly payment
                                                                $                                         $

3.4 Other Priority Claims to be Paid by Trustee.

        a.     ? None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b.     ? To Be Paid by Trustee

                                                       Creditor                                               Estimated Priority Claim
Forsyth County Tax Collector                                                                      $0.00
North Carolina Department of Revenue                                                              $0.00
IRS                                                                                               $0.00
Employment Security Commission                                                                    $0.00




 Section 4:              Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

       a.     ? None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                             Case 19-50129                  Doc 12     Filed 03/13/19              Page 3 of 10


       b.     ? Maintenance of Payments and Cure of Default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence disbursements of installment
              payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment payments through
              the month of confirmation.

              Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
              control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
              installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

              The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
              objection is filed to such fee, expense, or charge.

                   Creditor                                     Address of Residence     Current          Installment        Estimated         If Current,
                                                                                          Y/N              Payment           Arrearage           Indicate
                                                                                                                             Amount on         by Debtor
                                                                                                                            Petition Date      or Trustee


       c.     ? Claims to be Paid in Full by Trustee.

                  Creditor                                     Address of Residence          Estimated          Monthly           Monthly         Contractual
                                                                                               Claim            Payment            Escrow        Interest Rate
                                                                                                                                  Payment
                                                                                         $                  $                 $                                  %

      d. ? Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1 of
this plan is checked.

                   Creditor                                     Address of Residence         Estimated           Value of           Amount of          Amount of
                                                                                               Claim            Residence          Claims Senior        Secured
                                                                                                                                   to Creditor’s         Claim
                                                                                                                                       Claim



4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by
    Debtor’s Principal Residence and Additional Collateral.

       a.     ? None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.




       b.     ? Maintenance of Payments and Cure of Default.

            Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
       disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
       accordingly. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
       confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.


                     Creditor                                           Collateral              Current         Installment          Estimated          If Current,
                                                                                                 Y/N             Payment             Arrearage            Indicate

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                             Case 19-50129                        Doc 12         Filed 03/13/19             Page 4 of 10

                                                                                                                                                    Amount on          by Debtor
                                                                                                                                                  Petition Date        or Trustee
                                                                                                                       $                          $

       c.     ? Claims to be Paid in Full by Trustee.

                     Creditor                                               Collateral                      Estimated          Monthly                 Monthly       Interest
                                                                                                              Claim            Payment                  Escrow         Rate
                                                                                                                                                       Payment
                                                                                                        $                      $                      $                         %

       d. ? Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured.
       This will be effective only if the applicable box in Section 1.1 of this plan is checked.

                  Creditor                                    Collateral                  Value of       Amount of           Amount               Monthly          Interest
                                                                                          Property         Claims               of                Payment            Rate
                                                                                                          Senior to          Secured                 to
                                                                                                          Creditor’s          Claim               Creditor
                                                                                                            Claim
                                                                                      $                 $                  $                      $                        %

4.3 Personal Property Secured Claims.

       a.     ? None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

       b.     ? Claims Secured by Personal Property to be Paid in Full.

                     Creditor                                        Collateral            Estimated        Monthly        Interest           Adequate           Number of
                                                                                             Claim          Payment          Rate             Protection         Adequate
                                                                                                                                               Payment           Protection
                                                                                                                                                                 Payments
GM Financial                                              2010 Cadillac Escalade           14,504.19        $450.00         7.25%         $

     c. ? Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the
     petition date and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor,
     or (ii) incurred within one (1) year of the petition date and secured by a purchase money security interest in any other              thing of
value. The filed claim must include documentation to show exclusion from 11 U.S.C. § 506 in order to be                         paid in full.

                    Creditor                                         Collateral                 Estimated     Monthly      Interest           Adequate         Number of
                                                                                                  Claim       Payment        Rate             Protection       Adequate
                                                                                                                                               Payment         Protection
                                                                                                                                                               Payments
Regional Accepatance                                     2014 Cadillac XTS                   33116.72        700.00                7.25       $



       d. ? Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured.
       This will be effective only if the applicable box in Section 1.1 of this plan is checked.

     Creditor             Estimated           Collateral         Value of         Amount of        Amount       Monthly        Interest           Adequate         Number
                           Amount                                Collateral          Claims           of        Payment          Rate             Protection          of
                           of Total                                                 Senior to      Secured                                         Payment        Adequate
                            Claim                                                  Creditor’s       Claim                                                         Protection
                                                                                      Claim                                                                       Payments
                          $                                     $                 $                $           $                          %       $

       e.     ? Maintenance of Payments and Cure of Default.

            Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
       disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
       accordingly. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
       confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                             Case 19-50129                   Doc 12         Filed 03/13/19          Page 5 of 10


                          Creditor                                             Collateral                    Installment          Estimated Arrearage
                                                                                                              Payment           Amount on Petition Date
                                                                                                         $                      $

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable. For
each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column headed
Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured claim listed
in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim, the value of
the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan. If
the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

        (a) payment of the underlying debt determined under non-bankruptcy law, or

        (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.



  Section 5:            Collateral to be Surrendered.

        a.    ? None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.    ? The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

              Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
              and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
              respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
              personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
              resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                        Creditor                                                         Collateral to be Surrendered




  Section 6:            Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are                                          paid in
full.

        a.    ? The estimated dividend to unsecured nonpriority allowed claims is 100%.

        b.    ? The minimum sum of $80,220.00                        will be paid pro rata to nonpriority unsecured claims due to the following:

                            ? Liquidation Value

                            ? Disposable Income

                            ? Other

6.2 Separately Classified Nonpriority Unsecured Claims.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                             Case 19-50129                   Doc 12         Filed 03/13/19             Page 6 of 10

       a.     ? None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.

       b.     ? Allowed Nonpriority Unsecured Claims Listed Below are Separately Classified.

                        Creditor                                 Basis for Separate Classification           Estimated Claim       Monthly      Interest Rate
                                                                  (Include Name and Address of                                     Payment      (If applicable)
                                                                     Co-Debtor, if Applicable)
                                                                                                         $                        $                             %



  Section 7:             Executory Contracts and Unexpired Leases.

       a.     ? None. If none is checked, the rest of Section 7 need not be completed or reproduced.

       b.     ? Executory Contracts and Leases to be Rejected.

                                        Creditor                                                             Nature of Lease or Contract



       c.     ? Executory Contracts and Leases to be Assumed.

                 Creditor                           Nature of Lease or            Monthly            Payment by      Arrearage      Arrearage      Monthly
                                                        Contract                  Payment             Debtor or       Amount         Paid by     Payment on
                                                                                                       Trustee                      Debtor or     Arrearage
                                                                                                                                     Trustee
 Speed Leasing Co., LLC                           2015 HD Motorcycle           $507.36               D              $1522.08       D             $100.00




  Section 8:             Local Standard Provisions.

8.1     a. The Trustee shall collect and disburse payments in accordance with the plan.
        b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain
        evidence of a properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an
        unsecured claim, the claim will be treated as unsecured.
        c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming
        plan is granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain
        possession and liquidate the       property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded
        to the Trustee.
        d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of
        the automatic stay with respect to the affected property.
        e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of
        the plan is without res judicata effect as to any action to avoid a lien.
        f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to
        be property of the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
        g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in
     income and any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.
8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED                            BY A
DEED OF TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S                            PRINCIPAL
RESIDENCE:
        a.     The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
               default.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                             Case 19-50129           Doc 12      Filed 03/13/19        Page 7 of 10

        b.     If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
               the payment is designated.
        c.     For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee
               and the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1.
               The escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.
        d.     The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements
               will not be deemed a violation of the automatic stay.
        e.     The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
               a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
               failure to comply.
        f.     Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.
        g.     Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
               post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
               security agreement as if no default had ever occurred.
        h.     PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
               Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
               required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
               assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
               confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
               violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).



  Section 9:            Nonstandard Plan Provisions.

       a.     ? None. If none is checked, the rest of Section 9 need not be completed or reproduced.

       b. ? The following plan provisions will be effective only if there is a check in the box “Included” in Section 1.3. Any nonstandard
       provision as defined by Bankruptcy Rule 3015(c) set out elsewhere in this plan is void.




                                                                                                                                                 By filing

this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of the
provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included in
Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

  /S/ BRADLEY KINTA BOYD                                                        /S/ NINA RENAE BOYD
Signature of Debtor 1                                                         Signature of Debtor 2

Executed on                                                                   Executed on
                            mm/dd/yyyy                                                           mm/dd/yyyy




/S/ JOHN A. MEADOWS                                                           Date:
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                             Case 19-50129           Doc 12   Filed 03/13/19   Page 8 of 10

Signature of Attorney for Debtor(s)

Address:            2596- C Reynolda Rd.




Telephone:          336-723-3530
State Bar No: 13237




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-50129                Doc 12       Filed 03/13/19       Page 9 of 10
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                       UNITED STATES BANKRUPTCY COURT
                                                                        Middle District of North Carolina

In re: BRADLEY KINTA BOYD                                                          )        Case No. 19-50129
       NINA RENAE BOYD                                                             )
                                                                                   )
                                     (address)                                     )
                                                                                   )        CHAPTER 13 PLAN
SS# XXX-XX- xxx-xx-9183____                                                        )
SS# XXX-XX- xxx-xx-2016____                                                        )
                                                                                   )
                                         Debtor(s)                                 )

                                                                            CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Amended Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the
following parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

American Coradius International, LLC
2420 Sweet Home Road, Suite 150
Amherst, NY 14228-2244
Asset Recovery Solutions
2200 E. Devon Ave. Suite 200
Des Plaines, IL 60018
Credit Bureau
P.O. Box 26140
Greensboro, NC 27402
Employment Security Commission
Attn: Bankruptcy
P.O. Box 26504
Raleigh, NC 27611
EOS, CCA
Collecto, Inc.
P.O. Box 981025
Boston, MA 02298
ERC
P.O. Box 23870
Jacksonville, FL 32241
Forsyth County Tax Collector
P.O. Box 82
Winston Salem, NC 27102
GM Financial
Attention: Officer
801 Cherry St., Suite 3500
Fort Worth, TX 76102
IRS
P.O. Box 21126
Philadelphia, PA 19114
James Vaughan
Blanco Tackabery Matamoros, PA
P.O. Box 25008

APPENDIX D                                                                         Chapter 13 Plan                                  Page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                            Case 19-50129            Doc 12   Filed 03/13/19   Page 10 of 10

Winston Salem, NC 27114
NC Department of Revenue
P.O. Box 1168
Raleigh, NC 27640
PMAB, LLC
P.O. Box 12150
Charlotte, NC 28220
Regional Acceptance Corp.
Attention: Officer
1424 East Fire Tower Rd.
Greenville, NC 27858
Speed Leasing Company, LLC
Attention: Officer
1855 Griffin Rd., B390
Dania, FL 33004
Stowe Steinbicker Taylor & Albertson, DD
1410 Plaza West Rd.
Winston Salem, NC 27103
Time Financing Service
8030 North Point Blvd.
Suite 10
Winston Salem, NC 27106

Velocity Investment, LLC
c/o Convergent
800 SW 39th St. Suite 100
Renton, WA 98057
Wake Forest Baptist Health
Medical Center Blvd.
Winston Salem, NC 27157

Date                                                                              /s/ JOHN A MEADOWS
                                                                                  JOHN A. MEADOWS 13237




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
